Citation Nr: 0948251	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-11 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a spot on the left 
eye.  

3.  Entitlement to an initial rating in excess of 20 percent 
for a right knee disorder.  

4.  Entitlement to an initial compensable evaluation for a 
fungal infection of the face.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran has prior service in the Army National Guard and 
Reserve components of the Army and Navy, dating to 1987.  He 
served on active duty from August 2003 to December 2004 and 
from January 2007 to January 2008, to include service in the 
Southwest Asia Theatre of Operations.  Among the awards and 
decorations received by him is the Combat Action Badge, 
signifying his engagement in combat against the enemy while 
on active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in October 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, granting service connection for a 
right knee disorder and a fungal infection of the face, with 
assignment of initial 0 percent ratings for each, and 
deferring consideration of the issues of service connection 
for bilateral hearing loss and a spot on the left eye.  
Rating action in December 2005 granted a 20 percent initial 
rating for the veteran's right knee disorder and confirmed 
and continued the previously assigned 0 percent rating for a 
fungal infection of the face.  Also, entitlement of the 
Veteran to service connection for bilateral hearing loss and 
a spot of the left eye was denied.  

Pursuant to his request, the Veteran was afforded an RO 
hearing in June 2006, a transcript of which is of record.  He 
also requested a videoconference hearing before the Board, 
and such proceeding was scheduled to occur in November 2009 
with written notice being provided to the Veteran as to the 
date and location of his hearing long in advance thereof.  
Unfortunately, however, the Veteran failed to appear for his 
scheduled Board hearing.  No other request for a hearing 
remains pending.  

During the course of this instant appeal, the Veteran has set 
forth allegations that his VA compensation may have been 
incorrectly terminated for one or more periods based on his 
return to active duty in or about January 2007.  Such matter 
is not in appellate status and it is therefore referred to 
the RO for appropriate action.  

This appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  The Veteran will 
be advised by VA if further action is required on his part.


REMAND

As indicated above, the Veteran has prior service in the Army 
National Guard and the Reserve components of the Navy and 
Army, as well as two periods of active duty in which he 
served in Iraq, Afghanistan, Pakistan, and elsewhere.  The RO 
has to date attempted to obtain service treatment records 
pertaining to at least a portion of the foregoing service, 
although no request appears to have been made to obtain 
pertinent records from the most recent period of active duty 
from January 2007 to January 2008.  The record reflects that 
the Veteran himself has submitted a few service treatment 
records compiled during his most recent tour of active duty, 
but it is unknown whether those records submitted are the 
only ones in existence and it is noted that such records do 
not include reports of medical examinations performed at 
service entrance or separation.  As well, the records 
pertaining to the veteran's military service prior to his 
period of active duty beginning in August 2003 are very 
limited, and those records relating to the period of active 
duty from August 2003 to December 2004, while greater in 
number, also appear to be limited and do not include service 
entrance or exit examinations.  In light of the foregoing, 
further development is deemed necessary in order to ensure 
that all available service examination and treatment records 
are obtained and made a part of the claims folder.  38 C.F.R. 
§§ 3.159(c)(2), 19.9 (2009).  

Regarding the claims for service connection, a further VA 
medical examination is in order to ascertain the nature and 
etiology of the claimed spot on the veteran's left eye.  An 
eye examination by a private medical provider in August 2005 
yielded an alternate diagnostic impression, that of a 
choroidal nevus, left eye, of an amelanotic variety versus an 
extramacular disciform scar.  VA examination in November 2005 
resulted in a diagnosis of a benign nevus of the left eye.  
The RO's decision review officer at the time of an RO hearing 
in June 2006 raised the possibility that the left eye spot 
may be found by some to be a congenital or developmental 
disorder and, while the Veteran testified that in May 2004 he 
underwent a private ophthalmology examination which he stated 
was normal, the claims folder does not include the report of 
that specific examination.  He further stated that he was 
exposed to many contaminants and toxic substances during his 
tours of duty in Iraq and elsewhere and he raised the 
possibility that his left eye abnormality was related to that 
exposure.  Further efforts are needed to obtain the report of 
the private eye examination in or about May 2004 (38 C.F.R. 
§ 3.159(c)(2)) and to afford the Veteran as additional VA eye 
examination to ascertain with certainty the nature and 
etiology of the left eye spot.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009).

With respect to the veteran's claimed bilateral hearing loss, 
available service treatment records indicate that bilateral 
hearing loss meeting the criteria of 38 C.F.R. § 3.385 
(2009), which is a requisite threshold criterion for a grant 
of service connection, was shown by an audiogram undertaken 
in June 2004, with subsequently compiled treatment records 
indicating that there may have been a bilateral ear problem 
at the time of the June 2004 audiogram which subsequently 
resolved.  VA audiological testing in June 2005 and September 
2006 was negative for hearing loss of either ear meeting the 
criteria of § 3.385.  Unless further evidence of hearing loss 
for VA purposes is shown in the evidence obtained on remand, 
no further VA audiology examination is needed.  However, 
should hearing loss of either ear for VA purposes be shown, 
particularly during the period after entry onto active duty 
in January 2007, further VA audiological testing is 
warranted.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).

By this appeal, the Veteran seeks initial ratings in excess 
of those previously assigned by the RO for his service-
connected right knee and fungal infection of the face.  He 
contends that his right knee disorder precludes him from 
effectively doing his civilian job as a policeman and that 
his fungal infection encompasses more than his face.  Review 
of the record indicates that, while two VA examinations have 
been conducted to date to evaluate each disorder, none has 
been accomplished since the veteran's additional period of 
active duty from January 2007 to January 2008, and he alleges 
increased disablement since the last examination.  Under 
these circumstances, further examination of the disabilities 
at issue is desirable prior to determining the ratings for 
assignment, to include whether a higher staged rating is 
warranted.  38 C.F.R. §§ 3.326, 3.327 (2009); Fenderson v. 
West, 12 Vet. App. 119 (1999). 

Accordingly, this matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009), 
notify the Veteran of what information 
and evidence are needed to substantiate 
his claims of service connection for 
bilateral hearing loss and a spot on the 
left eye, to include as due to 
undiagnosed illness, and higher initial 
or staged ratings for a right knee 
disorder and a fungal infection of the 
face.  He should also be reminded that VA 
will assist him in obtaining records of 
treatment from private medical 
professionals, or other evidence, 
provided that he provides sufficient, 
identifying information and written 
authorization.

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA to him.

2.  Obtain all service examination and 
treatment records, to include reports of 
service entrance and separation medical 
evaluations, with respect to the 
veteran's periods of military service in 
the Army National Guard, Reserve 
components of the Army and Navy, and for 
periods of active duty from August 2003 
to December 2004 and from January 2007 to 
January 2008, for inclusion in his VA 
claims folder.  

Efforts to obtain these Federal records 
must continue until all records are 
located and associated with the claims 
folder or until VA determines in a 
written document that all or some of the 
pertinent records do not exist or further 
attempts to locate same would be futile.  
Should a formal finding by the RO as to 
the unavailability of service records be 
necessary, appropriate notice under 38 
C.F.R. § 3.159(c) should be provided to 
the Veteran and he should then be 
afforded an opportunity to respond.

3.  Obtain all pertinent VA treatment 
reports, not already of record, for 
inclusion in the veteran's claims folder.

4.  Thereafter, the Veteran should be 
afforded a VA eye examination in order to 
ascertain the nature and etiology of a 
spot on his left eye, in addition to VA 
joints and skin examinations in order to 
identify the respective severity of 
service-connected disorders involving the 
right knee, including pain and functional 
loss, if any, associated with limitation 
of motion, and a fungal infection of his 
face.  


In addition, if and only if the evidence 
developed on remand shows hearing loss of 
either ear meeting the criteria of 
38 C.F.R. § 3.385 as of January 2007 or 
thereafter, then and only then should the 
Veteran be afforded an additional VA 
audiology examination to determine 
whether hearing loss for VA purposes is 
shown.  

The claims folder must be furnished to 
each examiner for use in the study of 
this case and the report of each such 
examination should reflect whether in 
fact the claims folder was actually made 
available to and reviewed by the 
examiner.  

Following a review of the relevant 
medical evidence in the claims file, as 
well as the conduct of a physical 
examination and any tests deemed 
necessary, the VA eye examiner should 
address the following questions:

(a)  Is the veteran's spot on 
his left eye a 
congenital/developmental or 
acquired disorder?

(b)  Is it at least as likely 
as not (50 percent or greater 
degree of probability) that the 
veteran's left eye spot began 
during service or is causally 
linked to any incident of 
service, including exposure to 
contaminants or other toxic 
substances?

(c)  Is it unequivocal that the 
veteran's left eye spot pre-
existed his entrance onto 
active duty in January 2007?

(d)  If the answer to (c) is 
yes, is it unequivocal that the 
veteran's left eye spot was not 
aggravated during his period of 
active duty from January 2007 
to January 2008? 

With respect to the first two questions 
noted above (a and b), the examiner is 
advised that the term "as likely as not" 
does not mean within the realm of 
possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in 
favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

With respect to the latter two questions 
(c and d), the examiner is advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

The examiners are also requested to 
provide a rationale for any opinion 
expressed.  If any examiner finds it 
impossible to provide any requested 
opinion without resort to pure 
speculation, he or she should so indicate 
and the reasons why.

5.  Lastly, readjudicate the veteran's 
claims for service connection for 
bilateral hearing loss and a spot on the 
left eye and his claims for higher 
initial or staged ratings for a right 
knee disorder and a fungal infection of 
the face.  If any benefit sought on 
appeal remains denied or not granted to 
the Veteran's satisfaction, the Veteran 
and his representative should be provided 
with a supplemental statement of the 
case, which should contain notice of all 
relevant actions taken on the claims for 
benefits.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional procedural 
and evidentiary development.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).






